Decree affirmed. The respondent appeals from a decision of the Land Court on a petition for registration in which the court ruled that she had no right, title, or interest in the land sought to be registered and that the substitute petitioner had not sustained Ms burden of establishing a title suitable for registration. The judge concluded that the testatrix under whose will the respondent claims did not intend therein to devise any title in the locus to her. Upon this record no error appears in the construction of the will